DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 12/13/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the preamble is directed to cleaning a substrate processing apparatus and drying a substrate, however the processing steps fail to teach drying a substrate by contacting with a supercritical fluid and further fails to teach how the claimed processing steps clean a substrate processing apparatus. The processing steps are basically directed to supplying and discharging the supercritical fluid into and out of the apparatus, but it is unclear the relationship between the claimed processing steps and the preamble. Claims 3 and 8 are indefinite because it is not further limiting because diffusing the first cleaning fluid in an interior of the substrate processing apparatus requires the first cleaning fluid to be supplied to the substrate processing apparatus.  As such, claim 3 is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US2012/0048304) in view of Jacobson et al. (US2005/0191865).
Re claim 1, Kitajima et al. teach a method of cleaning a substrate and drying a substrate whose surface is wet with a liquid (IPA, paragraphs 26, 29, 30) is performed by bringing the substrate into contact with a cleaning fluid comprising supercritical fluid (paragraphs 17, 24, 26, 30), the method comprising diffusing a first cleaning fluid into an interior of the substrate processing apparatus (i.e. drying chamber 100), and thereafter, discharging the first cleaning fluid from the interior of the drying chamber (paragraphs 30, 65).
	Re claims 1, 5, 9, 16, Kitajima et al. teach the invention substantially as claimed with the exception of the cleaning fluid comprising supercritical fluid with a solvent.  Paragraph 24 of Kitajima et al. teach examples of supercritical fluids used in supercritical drying include carbon dioxide, ethanol, methanol, propanol, butanol.  However, Kitajima et al. fail to teach a combination of one of more supercritical fluids.  Jacobson et al. teach in paragraph 12 supercritical solutions comprising supercritical carbon dioxide with one or more solvents, including but not limited to ethanol, methanol, and . 
Claims 4 and 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US2012/0048304) in view of Jacobson et al. (US2005/0191865) and further in view of Kitayama et al. (US2018/0158699).
Re claims 4 and 12, Kitajima et al. teach in paragraph 95 reducing the pressure in the substrate processing apparatus such that carbon dioxide and IPA are turned into a gaseous state.  It is noted that claims 4 and 12 do not require the state of the supercritical fluid and therefore, the limitations are taught by Kitajima et al.  Claims 4 and 12 only require that when the solvent is vaporized, supercritical fluid is present.  Claims 4 and 12 do not require a specific solvent and/or a specific supercritical fluid and therefore the vaporization of the CO2 and the IPA reads on the limitations of claims 4 and 12.  
Kitajima et al. in view of Jacobson et al. teach the invention substantially as claimed with the exception of loading a jig with solvent and introducing the jig into the substrate processing apparatus.  Kitayama et . 
Claims 6, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US2012/0048304) in view of Jacobson et al. (US2005/0191865) and further in view of DeYoung et al. (US2004/0020518).
Kitajima et al. in view of Jacobson et al. teach the invention substantially as claimed with the exception  diffusing a second cleaning fluid into the substrate processing apparatus, the second cleaning fluid comprising supercritical fluid with a chelating agent and discharging the second cleaning fluid from the interior of the apparatus.
DeYoung et al. teach a providing a densified drying or cleaning composition comprising carbon dioxide and an adjunct comprising chelants (paragraphs 22-23, 67).  DeYoung further teaches a method of displacing a supercritical fluid from a cleaning/drying vessel comprising supplying the vessel with the cleaning/drying composition to clean the article and supplying additional carbon dioxide (paragraphs 61-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kitajima et al. to include diffusing second cleaning fluid comprising supercritical CO2 with a chelating agent, as taught by DeYoung et al., for purpose of removing metal ions in the apparatus and on the substrate surface.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. (US2012/0048304) in view of Jacobson et al. (US2005/0191865), Kitayama et al. (US2018/0158699) and further in view of DeYoung et al. (US2004/0020518).
Kitajima et al. in view of Jacobson et al. and Kitayama et al. teach the invention substantially as claimed with the exception  diffusing a second cleaning fluid into the substrate processing apparatus, the second cleaning fluid comprising supercritical fluid with a chelating agent and discharging the second cleaning fluid from the interior of the apparatus.
DeYoung et al. teach a providing a densified drying or cleaning composition comprising carbon dioxide and an adjunct comprising chelants (paragraphs 22-23, 67).  DeYoung further teaches a method of displacing a supercritical fluid from a cleaning/drying vessel comprising supplying the vessel with the cleaning/drying composition to clean the article and supplying additional carbon dioxide (paragraphs 61-62).  Paragraph 139 teaches treating with liquid CO2, followed by treating with supercritical CO2 containing a small amount of chelant, followed by a supercritical rinse, wherein the chelant removes metal ions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kitajima et al. to include diffusing .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verhaverbeke teaches a method of drying a wafer.  Kenwitch teaches using carbon dioxide in combination with chelants. Goshi et al. teach vaporization of processing fluids.  Kim et al. teach supercritical fluids with additives. Yamada et al. and Tsukano et al.  teach a jig. Fukui et al. is the equivalent publication of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc